DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH US 2001/0040025 Al noting evidentiary reference Poltorak US 2019/0021186 Al.
Re claim 12, JURISICH teach a cast part comprising: a first plate portion (annotated fig 1); and a second plate portion (annotated fig 1) separated from the first plate portion by an open space (22), wherein each of the first pate portion and the second plate portion including an outermost wall (side of outermost 15), each of the first plate portion and the second plate portion include a first inner wall (annotated fig 1), a second inner wall (annotated fig 1), and a third inner wall (annotated fig 1) which define at least four internal passages (noting the wall at least partially define at least four 15), wherein any cross-sectional circular area (annotated fig) spanning a portion of all of said four internal passages includes a ratio of interior empty space to inner wall space that is greater than zero and no greater than 3.6 and wherein (it is noted that the disclosure clearly shows a circle 64 which passes through four channel in fig 9 which is clearly defined in the specification; however the broad terms which encompass the limitation “interior empty space to inner wall space” are not specifically defined, and one of ordinary skill in the art would broadly consider the term  “interior empty space to inner wall space” to be considered the ratio between the length and width of the channel 15, since noting that according to the Merriam-Webster dictionary, the plain meaning of ‘space’ is a limited extent in one, two, or three dimensions. The height of the channel is measured to be 1.9 cm , which meets the broad limitations of interior empty space, and the length of the channel which is along one of the inner walls which meets the limitation of inner wall space is measure to be 6.3 cm; the ratio is thus 1.9/6.3= 3.3 which meets the claim limitations. Further, one of ordinary skill in the art would best understand “wherein any cross-sectional circular area spanning a portion of all of said four internal passages includes a ratio” to have the ratio result from two measurements inside the circle which creates the  “any cross-sectional circular area”, given that no special definition or explanation in the specification is given to expound upon the claim limitation “any cross-sectional circular area spanning a portion of all of said four internal passages includes a ratio of interior empty space to inner wall space”).
The embodiment relied upon fail to explicitly teach and wherein the first plate portion and the second plate portion comprise a single unitary structure.
JURISICH teach and wherein the first plate portion and the second plate portion comprise a single unitary structure (para 28) to provide a heat exchanger core which may be formed in one piece (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and wherein the first plate portion and the second plate portion comprise a single unitary structure by combining embodiments of JURISICH in order to advantageously allow for an extrusion process well known in the art to form a heat exchanger into one single piece (para 28).


    PNG
    media_image1.png
    816
    640
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    447
    865
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    721
    567
    media_image3.png
    Greyscale


It is noted that although drawings should not be relied upon for specific length measurements for patentability, it has been held that a drawing may appropriately show a ratio between two lengths. See MPEP 2125.
The recitations of “cast” are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Re claim 13, JURISICH teach at least one cast cooling fin, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 (see the rejection of claim 1 for detailed analysis).
Re claim 14, JURISICH teach wherein the first plate portion includes at least one first cast fin portion extending into the open space and the second plate portion include at least one second cast cooling fin extending into the open space (fig 2).  
Re claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention for the cast part is formed from one of a metal material and a nickel alloy material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.


 
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH US 2001/0040025 Al in view of Pointon US 20140093387 A1 and noting evidentiary reference Poltorak US 2019/0021186 Al.
Additionally Re claim 13, Pointon teach at least one cast cooling fin, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 to form a dense cooling array (para 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Pointon in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels.

Claims 1-2, 5, 8-9, 11 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH US 2001/0040025 Al in view of UNENO US20090065183A1 and noting evidentiary reference Poltorak US 2019/0021186 Al.
Re claim 1, JURISICH teach a cast part comprising: a first plate portion (annotated fig 1); a second plate portion (annotated fig 1) separated from the first plate portion by an open space (fig 1, 22), wherein both the first plate portion and the second plate portion includes an outermost wall and an innermost wall defining at least two internal passages (15) through each of the first plate portion and the second plate portion; and at least one cast cooling fin (annotated fig 1) extending from an outer surface of each of the first plate portion and the second plate portion into the open space between the first plate portion and the second plate portion, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 (noting the ratio is measured to be about 12, fig 1, para 65, 72, 73, fig 6, noting that the length of the tip extending into the fluid passageway is disclosed to be colder and have a temperature gradient removing heat from the base from which it extends, and therefore even though the drawings are not to scale, the specification discloses heat transfer events which explicitly disclose and convey heat transfer via conduction through a fin attached to a base which is then removed by convection from fluid in the channel, which evidentiary disclose is directly related to fin thickness and length para 29, and are also described by Fourier equations well known in the heat transfer art, also see annotated figure of scaled representation in response to arguments section , see below, noting that “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.” MPEP 2125,  and the range is considered very broad and one of ordinary skill in the art would also look to the drawing to see that fins extending into the channel as disclosed meet the broadly claimed range).
The embodiment relied upon fail to explicitly teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure.
JURISICH teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure (para 28, noting as assembled the structure is considered a unitary single structure in the final assembly) to provide a heat exchanger core which may be formed in one piece (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure by combining embodiments of JURISICH in order to advantageously allow for an extrusion process well known in the art to form a heat exchanger into one single piece (para 28).
JURISICH, as modified, fail to explicitly teach the ratio related to channel width.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5. Since UNENO does, however, disclose that 
 a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 2.5 and no more than 4.5. MPEP 2144.05.

 It is noted that although drawings should not be relied upon for specific length measurements for patentability, it has been held that a drawing may appropriately show a ratio between two lengths. See MPEP 2125.
The recitations of “cast” on claim 1, lines 1, 7, and 11  are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

    PNG
    media_image4.png
    845
    662
    media_image4.png
    Greyscale




 Alternatively, JURISICH teach a cast part comprising: a first plate portion (annotated fig 1); a second plate portion (annotated fig 1) separated from the first plate portion by an open space (fig 1, 22), wherein both the first plate portion and the second plate portion includes an outermost wall and an innermost wall defining at least two internal passages (15) through each of the first plate portion and the second plate portion; and at least one cast cooling fin (annotated fig 1) extending from an outer surface of each of the first plate portion and the second plate portion into the open space between the first plate portion and the second plate portion.
The embodiment relied upon fail to explicitly teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure.
JURISICH teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure (para 28, noting as assembled the structure is considered a unitary single structure in the final assembly) to provide a heat exchanger core which may be formed in one piece (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure by combining embodiments of JURISICH in order to advantageously allow for an extrusion process well known in the art to form a heat exchanger into one single piece (para 28).
Jurisch teach that wherein the cooling fin includes a ratio of fin height to an average fin thickness (noting the ratio is measured to be about 12, fig 1, para 65, 72, 73, fig 6, noting that the length of the tip extending into the fluid passageway is disclosed to be colder and have a temperature gradient removing heat from the base from which it extends, and therefore even though the drawings are not to scale, the specification discloses heat transfer events which explicitly disclose and convey heat transfer via conduction through a fin attached to a base which is then removed by convection from fluid in the channel, which evidentiary disclose is directly related to fin thickness and length para 28, and are also described by Fourier equations well known in the heat transfer art) , Since Jurisch does the cooling fin includes a ratio of fin height to an average fin thickness , the ratio of fin height to an average fin thickness constitute a defined percentage of the fin. Therefore, the ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that ratio affects the temperature uniformity and heat transfer into the channels which remove the heat fig 1, para 65, 72, 73, fig 6, noting that the length of the tip extending into the fluid passageway is disclosed to be colder and have a temperature gradient removing heat from the base from which it extends, and therefore even though the drawings are not to scale, the specification discloses heat transfer events which explicitly disclose and convey heat transfer via conduction through a fin attached to a base which is then removed by convection from fluid in the channel, which evidentiary disclose is directly related to fin thickness and length para 28, and are also described by Fourier equations well known in the heat transfer art). Therefore, since the general conditions of the claim, i.e. that the cooling fin includes a ratio of fin height to an average fin thickness , were disclosed in the prior art by Jurisch, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plate member disclosed by Jurisch having the cooling fin includes a ratio of fin height to an average fin thickness is greater than 2.0 and no more than 18.0. Furthermore, the range a ratio of fin height to an average fin thickness is greater than 2.0 and no more than 18.0 is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. MPEP 2144.05.
JURISICH, as modified, fail to explicitly teach the ratio.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5. Since UNENO does, however, disclose that 
 a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112);
a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 2.5 and no more than 4.5. MPEP 2144.05.

The recitations of “cast” on claim 1, lines 1, 7, and 11  are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Re claim 2, Jurisch teach that wherein the cooling fin includes a ratio of fin height to an average fin thickness (noting the ratio is measured to be about 12, fig 1, para 65, 72, 73, fig 6, noting that the length of the tip extending into the fluid passageway is disclosed to be colder and have a temperature gradient removing heat from the base from which it extends, and therefore even though the drawings are not to scale, the specification discloses heat transfer events which explicitly disclose and convey heat transfer via conduction through a fin attached to a base which is then removed by convection from fluid in the channel, which evidentiary disclose is directly related to fin thickness and length para 28, and are also described by Fourier equations well known in the heat transfer art) , Since Jurisch does the cooling fin includes a ratio of fin height to an average fin thickness , the ratio of fin height to an average fin thickness constitute a defined percentage of the fin. Therefore, the ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that ratio affects the temperature uniformity and heat transfer into the channels which remove the heat fig 1, para 65, 72, 73, fig 6, noting that the length of the tip extending into the fluid passageway is disclosed to be colder and have a temperature gradient removing heat from the base from which it extends, and therefore even though the drawings are not to scale, the specification discloses heat transfer events which explicitly disclose and convey heat transfer via conduction through a fin attached to a base which is then removed by convection from fluid in the channel, which evidentiary disclose is directly related to fin thickness and length para 28, and are also described by Fourier equations well known in the heat transfer art). Therefore, since the general conditions of the claim, i.e. that the cooling fin includes a ratio of fin height to an average fin thickness , were disclosed in the prior art by Jurisch, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plate member disclosed by Jurisch having the ratio of the fin height to the average fin thickness is greater than 3.5 and no more than 12.0. Furthermore, the range a ratio of fin height to an average fin thickness is greater than 3.5 and no more than 12.0 is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. MPEP 2144.05.
 
Re claim 5, JURISICH, as modified, fail to explicitly teach the ratio related to channel width and fin height.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 3.25 and no more than 3.75. Since UNENO does, however, disclose that  a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 3.25 and no more than 3.75. MPEP 2144.05.

Re claim 8, JURISICH teach wherein the inner wall includes a thickness not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages (noting plates naturally have a thickness and the limitation “not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages” only requires a plate with a thickness since “not including” is interpreted as the next limitations are not required).

 
	Re claim 9, JURISICH discloses the claimed invention except for the thickness of the inner wall is between .005 and .060 inches. It would have been an obvious matter of design choice to the thickness of the inner wall is between .005 and .060 inches for a change in size of a heat exchanger to fit into different applications depending on the intended use and overall size of the heat exchanger, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
	Furthermore, JURISICH fails to teach the thickness of the inner wall is between .005 and .060 inches.
JURISICH does, however, discloses that the fins dissipate heat; and, an increase or decreases in thickness naturally alters the conduction to convection ratio of heat from the fin to the fluid passing over the fin; the thickness constitutes a defined variable of optimization (this is naturally disclosed by "Fourier's Law" in heat transfer, q = k A dT / t, which has equations to describe heat transfer which can be found online, or in any heat transfer textbook,  wherein metals, ceramics and other materials used in heat transfer applications in semiconductor devices as taught by JURISICH naturally have values k; wherein q = heat transfer (W, J/s, Btu/hr), A = heat transfer area (m2, ft2), k = thermal conductivity of the material (W/m K or W/m oC, Btu/(hr oF ft2/ft)), dT = temperature gradient - difference - in the material (K or oC, oF), t = material thickness (m, ft)). Therefore (for the natural properties k of the flat plate and fins) the thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, in increases thickness will results in greater heat conduction fyrther into the open space before being removed by convection from the fluid, which will also result in a different temperature at the fins and plates, and vice versa. Therefore, since the general conditions of the claim, i.e. that the thickness of the inner wall is between .005 and .060 inches, were disclosed in the prior art by JURISICH, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thickness of the inner wall is between .005 and .060 inches as in order to advantageously change the temperature at the base of the fins and consequently alter the system’s heat dissipative conductive and conduction properties by changing the thickness of the plate portion. MPEP 2144.05.

	Re claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention for the cast part is formed from one of a metal material and a nickel alloy material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Re claim 15, JURISICH, as modified, fail to explicitly teach the ratio related to channel width.
UNENO fails to explicitly disclose teach a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface is greater than 2.5 and no more than 4.5. Since UNENO does, however, disclose that 
a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space (fig 10; h1) and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface (h1-2*h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing the ratio, where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. thata ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface disclosed by UNENO is greater than 2.5 and no more than 4.5. MPEP 2144.05.



Claims 1-2, 5, 8-9, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH US 2001/0040025 Al in view of UNENO US20090065183A1 , Pointon US 20140093387 A1 and noting evidentiary reference Poltorak US 2019/0021186 Al.
Re claim 1, JURISICH teach a cast part comprising: a first plate portion (annotated fig 1); a second plate portion (annotated fig 1) separated from the first plate portion by an open space (fig 1, 22), wherein both the first plate portion and the second plate portion includes an outermost wall and an innermost wall defining at least two internal passages (15) through each of the first plate portion and the second plate portion; and at least one cast cooling fin (annotated fig 1) extending from an outer surface of each of the first plate portion and the second plate portion into the open space between the first plate portion and the second plate portion, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0.
The embodiment relied upon fail to explicitly teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure.
JURISICH teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure (para 28) to provide a heat exchanger core which may be formed in one piece (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure by combining embodiments of JURISICH in order to advantageously allow for an extrusion process well known in the art to form a heat exchanger into one single piece (para 28).
Additionally, Pointon teach wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 and the first plate portion (a specific example in the prior art which is within a claimed range anticipates the claimed range, MPEP 2131.03) to form a dense cooling array (para 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Pointon in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels.
JURISICH, as modified, fail to explicitly teach the ratio related to channel width.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5. Since UNENO does, however, disclose that 
 a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 2.5 and no more than 4.5. MPEP 2144.05.

The recitations of “cast” on claim 1, lines 1, 7, and 11  are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

    PNG
    media_image4.png
    845
    662
    media_image4.png
    Greyscale

Re claim 2, JURISICH teach the ratio of the fin height to the average fin thickness is greater than 3.5 and no more than 12.0.  
Additionally, Pointon teach the ratio of the fin height to the average fin thickness is greater than 3.5 and no more than 12.0 (over lapping ranges, para 120, MPEP 2131.03(II): Prior art which teaches a range overlapping the claimed range anticipates if the prior art discloses the claimed range with sufficient specificity. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie 	inside ranges disclosed by the prior art" a prima facie case of obviousness exists) to form a dense cooling array (para 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Pointon in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels.
Re claim 5, JURISICH, as modified, fail to explicitly teach the ratio related to channel width and fin height.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 3.25 and no more than 3.75. Since UNENO does, however, disclose that  a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 3.25 and no more than 3.75. MPEP 2144.05.

Re claim 8, JURISICH teach wherein the inner wall includes a thickness not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages (noting plates naturally have a thickness and the limitation “not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages” only requires a plate with a thickness since “not including” is interpreted as the next limitations are not required).

 
	Re claim 9, JURISICH discloses the claimed invention except for the thickness of the inner wall is between .005 and .060 inches. It would have been an obvious matter of design choice to the thickness of the inner wall is between .005 and .060 inches for a change in size of a heat exchanger to fit into different applications depending on the intended use and overall size of the heat exchanger, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
	Furthermore, JURISICH fails to teach the thickness of the inner wall is between .005 and .060 inches.
JURISICH does, however, discloses that the fins dissipate heat; and, an increase or decreases in thickness naturally alters the conduction to convection ratio of heat from the fin to the fluid passing over the fin; the thickness constitutes a defined variable of optimization (this is naturally disclosed by "Fourier's Law" in heat transfer, q = k A dT / t, which has equations to describe heat transfer which can be found online, or in any heat transfer textbook,  wherein metals, ceramics and other materials used in heat transfer applications in semiconductor devices as taught by JURISICH naturally have values k; wherein q = heat transfer (W, J/s, Btu/hr), A = heat transfer area (m2, ft2), k = thermal conductivity of the material (W/m K or W/m oC, Btu/(hr oF ft2/ft)), dT = temperature gradient - difference - in the material (K or oC, oF), t = material thickness (m, ft)). Therefore (for the natural properties k of the flat plate and fins) the thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, in increases thickness will results in greater heat conduction fyrther into the open space before being removed by convection from the fluid, which will also result in a different temperature at the fins and plates, and vice versa. Therefore, since the general conditions of the claim, i.e. that the thickness of the inner wall is between .005 and .060 inches, were disclosed in the prior art by JURISICH, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thickness of the inner wall is between .005 and .060 inches as in order to advantageously change the temperature at the base of the fins and consequently alter the system’s heat dissipative conductive and conduction properties by changing the thickness of the plate portion. MPEP 2144.05.

	Re claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention for the cast part is formed from one of a metal material and a nickel alloy material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 1-2, 5,  8-9, 11, 13- 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH US 2001/0040025 Al in view of UNENO US20090065183A1 and Smith US 6,009,938.
Re claim 1, JURISICH teach a cast part comprising: a first plate portion (annotated fig 1); a second plate portion (annotated fig 1) separated from the first plate portion by an open space (fig 1, 22), wherein both the first plate portion and the second plate portion includes an outermost wall and an innermost wall defining at least two internal passages (15) through each of the first plate portion and the second plate portion; and at least one cast cooling fin (annotated fig 1) extending from an outer surface of each of the first plate portion and the second plate portion into the open space between the first plate portion and the second plate portion, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0.
The embodiment relied upon fail to explicitly teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure.
JURISICH teach and the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure (para 28) to provide a heat exchanger core which may be formed in one piece (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first plate portion, the second plate portion and the at least one case cooling fin are portions of a single unitary cast structure by combining embodiments of JURISICH in order to advantageously allow for an extrusion process well known in the art to form a heat exchanger into one single piece (para 28).
Additionally, Smith teach wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 and the first plate portion (col 5 lines 50-60) to form a dense cooling array (col 2 for heat removal).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Smith in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels with an easily and cost effectively manufactured heat exchanger.

JURISICH, as modified, fail to explicitly teach the ratio related to channel width.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5. Since UNENO does, however, disclose that 
 a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 2.5 and no more than 4.5. MPEP 2144.05.
The recitations of “cast” on claim 1, lines 1, 7, and 11  are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

    PNG
    media_image4.png
    845
    662
    media_image4.png
    Greyscale

Re claim 2, JURISICH teach the ratio of the fin height to the average fin thickness is greater than 3.5 and no more than 12.0.  
Additionally, Smith teach the ratio of the fin height to the average fin thickness is greater than 3.5 and no more than 12.0 (col 5 lines 50-60) to form a dense cooling array (col 2 for heat removal).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Smith in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels with an easily and cost effectively manufactured heat exchanger.

Re claim 5, JURISICH, as modified, fail to explicitly teach the ratio related to channel width and fin height.
UNENO fails to explicitly disclose teach and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 3.25 and no more than 3.75. Since UNENO does, however, disclose that  a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space (fig 10; h1) and a second distance between a tip of at least one cast cooling fin (h1-h2) are variable to increase heat exchanger efficiency by adding fins into a channel with no fins, and thus increasing fins from a height of zero to h>0 (figs 12-13; para 112); a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin constitute a defined percentage of internals of the channel relative to fin length and distance between the tips of the fins (which naturally occurs when fins are added such that h2>0). Therefore, the ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin results in increased overall heat transfer  coefficient ratio (fig 12 and para 112 naturally disclosing a ratio of h1/(h1-h2)= a ratio (as stated in the claim), where h2 must be greater than 0 or increased over the value of zero to satisfy adding fins to the channel), and vice versa. Therefore, since the general conditions of the claim, i.e. that ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin, were disclosed in the prior art by UNENO, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratio of the a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin disclosed by UNENO is greater than 3.25 and no more than 3.75. MPEP 2144.05.

Re claim 8, JURISICH teach wherein the inner wall includes a thickness not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages (noting plates naturally have a thickness and the limitation “not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages” only requires a plate with a thickness since “not including” is interpreted as the next limitations are not required).
	Re claim 9, JURISICH discloses the claimed invention except for the thickness of the inner wall is between .005 and .060 inches. It would have been an obvious matter of design choice to the thickness of the inner wall is between .005 and .060 inches for a change in size of a heat exchanger to fit into different applications depending on the intended use and overall size of the heat exchanger, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
	Furthermore, JURISICH fails to teach the thickness of the inner wall is between .005 and .060 inches.
JURISICH does, however, discloses that the fins dissipate heat; and, an increase or decreases in thickness naturally alters the conduction to convection ratio of heat from the fin to the fluid passing over the fin; the thickness constitutes a defined variable of optimization (this is naturally disclosed by "Fourier's Law" in heat transfer, q = k A dT / t, which has equations to describe heat transfer which can be found online, or in any heat transfer textbook,  wherein metals, ceramics and other materials used in heat transfer applications in semiconductor devices as taught by JURISICH naturally have values k; wherein q = heat transfer (W, J/s, Btu/hr), A = heat transfer area (m2, ft2), k = thermal conductivity of the material (W/m K or W/m oC, Btu/(hr oF ft2/ft)), dT = temperature gradient - difference - in the material (K or oC, oF), t = material thickness (m, ft)). Therefore (for the natural properties k of the flat plate and fins) the thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, in increases thickness will results in greater heat conduction fyrther into the open space before being removed by convection from the fluid, which will also result in a different temperature at the fins and plates, and vice versa. Therefore, since the general conditions of the claim, i.e. that the thickness of the inner wall is between .005 and .060 inches, were disclosed in the prior art by JURISICH, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thickness of the inner wall is between .005 and .060 inches as in order to advantageously change the temperature at the base of the fins and consequently alter the system’s heat dissipative conductive and conduction properties by changing the thickness of the plate portion. MPEP 2144.05.

	Re claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention for the cast part is formed from one of a metal material and a nickel alloy material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Re claim 13, JURISICH teach at least one cast cooling fin, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0.  
Additionally, Smith teach at least one cast cooling fin, wherein the cooling fin includes a ratio of fin height to an average fin thickness that is greater than 2.0 and no more than 18.0 (col 5 lines 50-60) to form a dense cooling array (col 2 for heat removal).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by Smith in the JURISICH, as modified, invention in order to advantageously allow for increased heat exchanger removal of heat in the channels with an easily and cost effectively manufactured heat exchanger.

Re claim 14, JURISICH teach wherein the first plate portion includes at least one first cast fin portion extending into the open space and the second plate portion include at least one second cast cooling fin extending into the open space (fig 2).  

Re claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention for the cast part is formed from one of a metal material and a nickel alloy material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH, as modified by UNENO, further in view of Deckers EP 2 725 308 A1 and /or JURISICH, as modified by UNENO and Pointon, further in view of Deckers EP 2 725 308 A1 and/or JURISICH, as modified by UNENO and Smith, further in view of Deckers EP 2 725 308 A1 also noting evidentiary reference Poltorak US 2019/0021186 Al.
Re claim 6,  JURISICH, as modified,  fail to explicitly teach the angle.

Deckers teach the at least one cast fin includes a fin thickness that varies in a direction from a fin base toward a fin tip according to an angle from a plane normal to the outer surface that is greater than 0 and no more than 4 degrees (fig 4, noting a curvature at the bottom of the fin with a radius of curvature which naturally results in a decreasing thickness, and a line normal to the curvature begins at 0 degrees relative to the flat plate and increases to almost 90 degrees and therefore various lines at an angle and thus an angle of the reduced thickness passes through the range of is greater than 0 and no more than 4 degrees at a portion of the curvature) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the angle as taught by Deckers in the JURISICH invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).

Re claim 7, JURISICH, as modified,  fail to explicitly teach the plates.
Deckers teach at least one plate portion wherein the outer surface includes a top surface and a bottom surface and a plurality of the cast cooling fins extend from both the top surface and the bottom surface (noting a set of big and small fins, fig 4) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plates as taught by Deckers in the JURISICH, as modified,  invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).

Re claim 10, JURISICH, as modified,  fail to explicitly teach the plates.
Deckers teach the cast part comprises a heat exchanger with at least two plate portions separated by an open space, with each of the plate portions including a top surface, a bottom surface a leading edge, a trailing edge, and a plurality of the cast fin portions (noting a set of big and small fins) extending from the leading edge to the trailing edge on both the top surface and the bottom surface (fig 4) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plates as taught by Deckers in the JURISICH, as modified,  invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).
 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JURISICH, as modified by UNENO and Smith, further in view of Deckers EP 2 725 308 A1 and /or JURISICH, as modified, further in view of Deckers EP 2 725 308 A1 

Re claim 15, JURISICH, as modified, fail to explicitly teach the ratio.
Deckers teach a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion bounding the open space and a second distance between a tip of at least one of the first cast fin portion and the second cast fin portion and an opposing outer surface is greater than 2.5 and no more than 4.5 (noting the ratio to be about 8.35cm/2.5cm=3.34) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the ratio as taught by Deckers in the JURISICH, as modified, invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).

Re claim 16,  JURISICH, as modified,  fail to explicitly teach the angle.

Deckers teach the at least one cast fin includes a fin thickness that varies in a direction from a fin base toward a fin tip according to an angle from a plane normal to the outer surface that is greater than 0 and no more than 4 degrees (fig 4, noting a curvature at the bottom of the fin with a radius of curvature which naturally results in a decreasing thickness, and a line normal to the curvature begins at 0 degrees relative to the flat plate and increases to almost 90 degrees and therefore various lines at an angle and thus an angle of the reduced thickness passes through the range of is greater than 0 and no more than 4 degrees at a portion of the curvature) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the angle as taught by Deckers in the JURISICH, as modified,  invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).


    PNG
    media_image5.png
    655
    745
    media_image5.png
    Greyscale


	
Re claim 17, JURISICH, as modified,  fail to explicitly teach the plates.
Deckers teach the cast part comprises a heat exchanger plate that includes at least one plate portion with a top surface, a bottom surface and a plurality of cast cooling fins extending from both the top surface and the bottom surface and at least one of the first inner wall, the second inner wall and the third inner wall include a thickness not including (noting plates naturally have a thickness and the limitation “not including localized surface features that is substantially constant between an inlet and an outlet for each of the at least two internal passages” only requires a plate with a thickness since “not including” is interpreted as the next limitations are not required) localized surface features that is substantially constant between an inlet and an outlet of that at least four internal passages (noting a set of big and small fins, fig 4) to form integral ducts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plates as taught by Deckers in the JURISICH, as modified,  invention in order to advantageously allow for a specialized heat exchanger (paras 1-3).

Response to Arguments
 Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
The applicant argues that separable parts cannot be considered unitary. The examiner respectfully disagrees. Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘unitary’ is : of or relating to a unit
b: based on or characterized by unity or units
2: having the character of a unit : UNDIVIDED, WHOLE; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘whole’ is : constituting the total sum or undiminished entirety : ENTIRE
owns the whole island
b: each or all of the
took part in the whole series of athletic events
4a: constituting an undivided unit : UNBROKEN, UNCUT
a whole roast suckling pig; one of ordinary skill in the art would not require that a unitary part when assembled be incapable of being separated to be considered unitary when assembled as a whole or a unit in the final assembly. Also noting from previous arguments that applicant argues that Jurisich fail to teach the unitary structure. The examiner disagrees. Applicants arguments are based on different production processes to meet the final structure. However, the examiner notes that all is required to be taught is a final product which is a “single”, “unitary”, “case structure” which Jurisich clearly teach. 
The applicant argues that Jurisich teach separate modules and therefore fail to teach a unitary structure. The examiner respectfully disagrees. Jurisich teach an embodiment made of a single unitary piece out of an extrusion method (para 28 and see detailed rejections above). The term “cast” is a product by process limitation.
Applicant argues that measurements cannot be used from drawings that are not to scale. Examiner notes that ratios and not measurements are used from the prior art figures. Regarding prior related arguments, the applicant argues that MPEP 2125 does not support such a broad reading. The examiner respectfully disagrees. The MPEP states that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. One of ordinary skill in the art would readily see the shape and size of the fins, in relation to other parts to teach relative length compared to width of the fins, i.e. a ratio, since the claims are not drawn to a specific “dimensions” , the drawings not being to scale does not factor out what one of ordinary skill in the art would be taught by the drawings and disclosure. The applicant argues that drawings may not be used to show a ratio. The examiner respectfully disagrees. The applicant has cited case law which shows that precise proportions, such as “ chime length of roughly 1/2 to 1 inch for a whiskey barrel” (from the cited case) would not be able to be taught since precise proportions in inches would not be taught unless drawings are not to scale. However, the MPEP 2125 states that “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.” In the specific cited case law, the MPEP states that “ However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." Therefore, one of ordinary skill in the art in this example would under stand a parts relative size to one another being taught by the drawings . “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art” (MPEP 2125) would clearly show that the prior art of Jurisich teach the desirability of a fin having a ratio of its length to its thickness especially in relation to the reach the fin has into the channel to exchange heat. Claim 1, for example requires that the length to thickness should be in between 2 times to 18 (and a slight smaller yet still broad ratio in claim 2, in addition to rations in claims 4, 12 - 13, and 15, noting that applicant has concluded since in a blanket statement that drawings should never be used to teach a ratio in any instance and used this statement in the remaining arguments against any rejection of a claim with a ration, without addressing what one of ordinary skill in the art would reasonable see to be taught by drawings in the prior art, and therefore, the remaining arguments are not found to be persuasive since the are mere repetitions that drawings should not be used to teach ratios in any instance) times. One of ordinary skill in the art would clearly see Jurisich teach this very broad ratio (further a drawing to scale is provided below, and it is noted one of ordinary skill in the art would view the range in claim 1 to be very broad, and taught by the primary reference Jurisich given the drawings and disclosure). The ratio of the fin height is important , as taught in  Jurisich to perform the essential functions of a fin exchanging heat by extending into the channel. Therefore, the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, as stated in MPEP 2125. Regarding claim 9, the applicant states that the examiner has only provided an argument regarding fin size. This is not found to be persuasive since the applicant has not responded to the portion of the rejection stating that a change in size would have been obvious to one of ordinary skill in the art. Furthermore, the examiner has stated that is it well known in the art to change fin thickness to alter how heat travels through fins due to governing Fourier heat transfer laws/equations. And one of ordinary skill in the art would use this knowledge to change the thickness of the walls to alter the heat gradient traveling throughout the wall. Therefore, there are two parts of the rejection. Only which has been addressed. Furthermore, the applicant has only stated that the obviousness would be irreverent by painting a broad brush that the obviousness is regarding fin thickness, and therefore has left out any persuasive argument of why one of ordinary skill in the art would not change the wall thickness to alter how heat transfers through the walls in a heat exchange apparatus. Applicant argues the claims dependent on the independent claims are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to the independent claim have been addressed above. Thus, the rejections are proper and remain. 
The applicant argues that drawings may not be used for “a precise ratio”. The examiner disagrees, and notes that MPEP cited section clearly states a second part to the whiskey barrel example, in which “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art…… clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood…… would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses ” which is related to ratios of parts to other parts. The prior art of Jurisich clearly state the desirability of the length to thickness of the fins (see detailed rejections above) in the drawings and disclosure. The applicant states the examiner only relies on the drawings for the teachings. The examiner disagrees and notes the newly supplied detailed rejections above.
Applicant argues that the examiner has taken measurements from the drawings. The examiner respectfully disagrees and notes ratios between different components have been made to show desirable characteristics of the prior art as the fins, walls, and channel sizes are disclosed to obtain specific heat transfer characteristics in the prior art. One of ordinary skill in the art would not merely look at the drawings of Jurisich and see arbitrary shapes of no significance, but interrelated channel thicknesses shapes, wall and fins, which achieve the desired effect of heat transfer as disclosed in the prior art. More specifically, the long and narrow shapes of the channels in the prior art meets the claim limitations.

    PNG
    media_image6.png
    447
    677
    media_image6.png
    Greyscale




The applicant argues that Examiner has stated that the product by process steps and claim limitation have been given limited patentable weight. . The examiner respectfully disagrees. Applicant has mischaracterized what is laid out in the rejection of record. The recitations of “cast” are considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Applicant has failed to point out in the arguments how the final product or “distinct structural characteristics” differentiate the instant claimed invention from the prior art more than merely repeating claim limitations. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that Jurisich fails to teach “and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5”.  However, the scope of the claim has been changed in the latest reply and therefore the examiner is now relying on Uneno to teach the recited “and a ratio of a first distance between outer surfaces of the first plate portion and the second plate portion that face each other across the open space and a second distance between a tip of at least one cast cooling fin is greater than 2.5 and no more than 4.5” (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
The applicant argues that the limitations of claim 12 are not taught by Jurisich. The examiner respectfully disagrees. The applicant argues that claim 12 requires a specific ratio of a cross sectional circle area. The examiner respectfully disagrees. Claim 12 requires that a cross sectional area of a circle “includes” a ratio of two other distinct quantities (see detailed rejection above in view of new rejection provided of claim 12 in view of the change of scope to claim 12 in the latest reply). 

Applicant argues the claims dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claims 1 and 12 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763